DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 were originally filed April 7, 2021.
	The amendment received June 23, 2021 amended claims 9-14, 17, 19, and 20.
	The amendment received July 12, 2022 cancelled claims 1-15; amended claims 16, 17, and 19; and added new claims 22-28.
	Claims 16-28 are currently pending.
	Claims 16, 17, 19, 24, 27, and 28 are currently under consideration.

	Please note: the limitation of C4-C8 heteroaryl in line 3 of withdrawn claim 22 is considered new matter. Paragraph 22 of the originally filed specification refers to C4-C5 heteroaryl.
Election/Restrictions
Applicant’s election without traverse of Group I (previous claims 1-19; now claims 16-19 and 22-28) in the reply filed on July 12, 2022 is acknowledged.

Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Applicant’s election of SEQ ID NO: 85 (for species A-C) in the reply filed on July 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 18, 22, 23, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Priority
The present application claims the benefit of 63/007,827 filed April 9, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021 and February 11, 2022 are being considered by the examiner.

Drawings
No drawings are present.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 17 is objected to because of the following informalities: “and” at line 5 should be “and/or” to correlate with “one or more”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “and” at line 5 should be “and/or” to correlate with “one or more”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: the commas in line 8 should be semicolons (i.e. “migraine; treatment” and “spasticity; treatment”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, 24, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed muscle-type nicotinic acetylcholine receptor peptide antagonists. For example, it is unclear what the scope of “set forth as” is (e.g. open, closed, etc.) with regard to the SEQ ID NOs:.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the IC50" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “less than about 200 nM” (i.e. broader lower limit than about 1 picomolar) and/or “about 1 millimolar to about 1 picomolar” (i.e. broader than a cutoff of about 200 nM, about 150 nM, or about 100 nM), and the claim also recites “less than about 100 nM”, “less than about 150 nM”, “less than about 200 nM”, and/or “about 1 millimolar to about 1 picomolar” which are the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed muscle-type nicotinic acetylcholine receptor peptide antagonists. For example, it is unclear if a specific concentration of SEQ ID NOs: 80-90 or 92-99 are being required or not. Typically, in the art, a specific IC50 (i.e. specific concentration) for a specific peptide is tested and known. The present specification is silent with regard to any IC50 for SEQ ID NOs: 80, 81, 93, 94, 86-90, 92-94, and 96-99 besides overly broad, generic recitations. The IC50 for SEQ ID NOs: 82, 85, and 95 is provided in Table 3 as only “less than 100 nM”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on independent claim 16. Independent claim 16 requires the sequences of SEQ ID NOs: 80-90 or 92-99. The limitations of claim 17 only refer to potential intended use and/or function. The preamble of “cosmetic” does not alter the sequences of SEQ ID NOs: 80-90 or 92-99. Thus, claim 17 fails to further limit the structure of SEQ ID NOs: 80-90 or 92-99. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on independent claim 16. Independent claim 16 requires the sequences of SEQ ID NOs: 80-90 or 92-99. The limitations of claim 17 only refer to potential intended use and/or function. The preamble of “pharmaceutical” does not alter the sequences of SEQ ID NOs: 80-90 or 92-99. Thus, claim 17 fails to further limit the structure of SEQ ID NOs: 80-90 or 92-99. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 depends on independent claim 16. Independent claim 16 requires the sequences of SEQ ID NOs: 80-90 or 92-99 which are antagonists of muscle-type nicotinic acetylcholine receptor. The limitation of “selectively inhibits a muscle-type nicotinic acetylcholine receptor” does not alter the sequences of SEQ ID NOs: 80-90 or 92-99. Thus, dependent claim 27 does not alter the sequences of SEQ ID NOs: 80-90 or 92-99. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends on claim 27 which depends on independent claim 16. Independent claim 16 requires SEQ ID NOs: 80-90 and 92-99. Individual peptides will have a specific IC50. Thus, claim 28 fails to further limit the sequences of SEQ ID NOs: 80-90 and 92-99. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 16, 17, 19, 24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to, at least, SEQ ID NO: 90 without significantly more. The claims recite, at least, SEQ ID NO: 90 which is a naturally occurring peptide (i.e. conotoxin). This judicial exception is not integrated into a practical application because the claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to, at least, SEQ ID NO: 90 only. See Gray et al., 1981, Peptide Toxins from Conus geographus Venom, The Journal of Biological Chemistry, 256(10): 4734-4740.
RESULT 1
CAIA _CONGE
ID   CAIA _CONGE              Reviewed;          15 AA.
AC   P0DQR7; P01519;
DT   23-FEB-2022, integrated into UniProtKB/Swiss-Prot.
DT   23-FEB-2022, sequence version 1.
DT   23-FEB-2022, entry version 1.
DE   RecName: Full=Alpha-conotoxin GIA {ECO:0000303|PubMed:7014556};
OS   Conus geographus (Geography cone) (Nubecula geographus).
OC   Eukaryota; Metazoa; Spiralia; Lophotrochozoa; Mollusca; Gastropoda;
OC   Caenogastropoda; Neogastropoda; Conoidea; Conidae; Conus; Gastridium.
OX   NCBI_TaxID=6491;
RN   [1]
RP   PROTEIN SEQUENCE, AMIDATION AT LYS-15, AND SUBCELLULAR LOCATION.
RX   PubMed=7014556;
RA   Gray W.R., Luque A., Olivera B.M., Barrett J., Cruz L.J.;
RT   "Peptide toxins from Conus geographus venom.";
RL   J. Biol. Chem. 256:4734-4740(1981).
CC   -!- FUNCTION: Alpha-conotoxins act on postsynaptic membranes, they bind to
CC       the nicotinic acetylcholine receptors (nAChR) and thus inhibit them.
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000269|PubMed:7014556}.
CC   -!- TISSUE SPECIFICITY: Expressed by the venom duct.
CC       {ECO:0000305|PubMed:7014556}.
CC   -!- DOMAIN: The cysteine framework is I (CC-C-C). Alpha3/5 pattern.
CC       {ECO:0000305}.
CC   -!- SIMILARITY: Belongs to the conotoxin A superfamily. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   PROSITE; PS60014; ALPHA_CONOTOXIN; 1.
PE   1: Evidence at protein level;
KW   Acetylcholine receptor inhibiting toxin; Amidation;
KW   Direct protein sequencing; Disulfide bond; Ion channel impairing toxin;
KW   Neurotoxin; Postsynaptic neurotoxin; Secreted; Toxin.
FT   PEPTIDE         1..15
FT                   /note="Alpha-conotoxin GIA"
FT                   /id="PRO_0000034873"
FT   MOD_RES         15
FT                   /note="Lysine amide; in form alpha-conotoxin GIA"
FT                   /evidence="ECO:0000269|PubMed:7014556"
FT   DISULFID        2..7
FT                   /evidence="ECO:0000250|UniProtKB:X5I9Y2"
FT   DISULFID        3..13
FT                   /evidence="ECO:0000250|UniProtKB:X5I9Y2"
SQ   SEQUENCE   15 AA;  1628 MW;  2AE73EE90F8C2E19 CRC64;

  Query Match             100.0%;  Score 83;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCNPACGRHYSC 12
              ||||||||||||
Db          2 CCNPACGRHYSC 13
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al., 1981, Peptide Toxins from Conus geographus Venom, The Journal of Biological Chemistry, 256(10): 4734-4740.
	For present claims 16, 17, 19, 24, 27, and 28, Gray et al. teach conotoxin GI and GIA which have 100% identity to present SEQ ID NO: 90 (please refer to the entire reference particularly the abstract; page 4737; Figure 4).
Therefore, the teachings of Gray et al. anticipate the presently claimed peptide.

Claims 16, 17, 19, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivera et al. U.S. Patent Application Publication 2003/0109670 published June 12, 2003.
For present claims 16, 17, 19, 24, 27, and 28, Olivera et al. teach SEQ ID NO: 593 (i.e. 100% identity with present SEQ ID NO: 85) as part of pharmaceutical compositions that can be applied topically (please refer to the entire specification particularly paragraphs 20, 24, 48, 49, 56, 71-73, 98; Table 13).
Therefore, the teachings of Olivera et al. anticipate the presently claimed peptide.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 17, 19, 24, 27, and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,130,782 in view of the art recognized conservative amino acid substitution of the basic side chain amino acid Lys for the basic side chain amino acids Arg or His (Dayhoff) and/or the positive and hydrophilic amino acid Lys for the positive and hydrophilic amino acids Arg or His. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
U.S. Patent No. 11,130,782 claims muscle-type nicotinic acetylcholine receptor peptide antagonists comprising CCHPACGKHYSC (i.e. 91.7% identity with at least present SEQ ID NO: 85; 100% identity with a conservative amino acid substitution at residue 8 or Xaa10) wherein Xaa1 is absent, Xaa2 is absent, Xaa 3 is C, Xaa4 is C, Xaa5 is H, Xaa6 is P, Xaa7 is A, Xaa8 is C, Xaa9 is G, Xaa10 is R or H, Xaa11 is H, Xaa12 is Y, Xaa13 is S, and Xaa14 is C (see claims 2-6 for C as Xaa3, Xaa4, Xaa8, and Xaa14).

Claims 16, 17, 19, 24, 27, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-38 of copending Application No. 17/409,686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of copending Application No. 17/409,686 (reference application) are drawn to muscle-type nicotinic acetylcholine receptor peptide antagonists comprising CCHPACGKHYSC (i.e. 100% identity with at least present SEQ ID NO: 85) wherein Xaa1 is absent, Xaa2 is absent, Xaa 3 is C, Xaa4 is C, Xaa5 is H, Xaa6 is P, Xaa7 is A, Xaa8 is C, Xaa9 is G, Xaa10 is K, Xaa11 is H, Xaa12 is Y, Xaa13 is S, and Xaa14 is C (see claims 23-27 for C as Xaa3, Xaa4, Xaa8, and Xaa14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658